DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant Office Action is in response to communication filed on 12/11/2021.
Claims 1-20 are pending. Claims 1 and 11 are the base independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2021 was filed before the mailing date of the Notice of Allowance.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Amendment
Applicant’s arguments, filed on 12/11/2021, with respect to the amendment have been fully considered and are persuasive.  The prior art rejections have been withdrawn. 

Examiner’s Statement of Reasons for Allowance
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention distinguishes over the prior art of record in that the closest prior art of record, Dilley et al (US 10,791,168).
Regarding claim 1, however, Dilley does not alone or in combination disclose the claim limitation:  wherein the edge station is installed in a private infrastructure that includes private resources and shared resources, wherein the edge station is stalled in the shared resources, wherein the private resources are not accessible for satisfying the request, wherein the private resources are used for private use cases of an owner of the private infrastructure.
Upon further consideration, a pertinent art, Leafe et al (US 2012/0233668), is found after an update search.  The pertinent art made of record and not relied upon discloses (see Leafe, fig. 5a, par 77): “…one embodiment using VLAN DHCP mode, there are two groups of off-local-network users, the private users 502 and the public internet users 504. To respond to communications from the private users 502 and the public users 504, the network 500 includes three nodes, network node 510, private node 520, and public node 530. The nodes include one or more virtual machines or virtual devices, such as DNS/DHCP server 512 and virtual router 514 on network node 510, VPN 522 and private VM 524 on private node 520, and public VM 532 on public no…”  However, the public node and private node do not provide the same elements that the invention claimed.  Therefore Leafe does not alone or in combination disclose the claim limitation discussed above.
These limitations, in combination with the remaining claimed limitations, are not taught, suggested nor rendered obvious by the prior art of record.
Regarding claim 11, the patent scope of the independent limitations are the same as in claim 1.  Therefore the claim is also allowable based on the explanation set forth above.
Regarding dependent claims, the claims are allowable since they are depended upon allowed base claims as set forth above.
Additionally the arguments presented by applicant on 12/11/2021 help to distinguish the present invention over the prior art of record. Therefore, for the reasons discussed, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Leafe et al (US 2012/0233668, also see above); Doshi et al (US 2020/0134207, e.g. fig. 8); and Messerli et al (US 20140059226, e.g. fig. 5a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOTANG WANG whose telephone number is (571)272-4023. The examiner can normally be reached 10:00-18:00 ET (M, W, TH & alternate F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOTANG WANG/Primary Examiner, Art Unit 3619